Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101 (Non-Statutory)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) 17 does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 17 is directed to “An apparatus comprising: a processor; and a computer-readable medium having instructions stored thereon that are executable by the processor to cause the apparatus to” (software and signal per se) a non-statutory subject matter.  The claim(s) 17 does/do not fall within at least one of the four categories of patent eligible subject matter because processor and computer-readable medium is non-statutory and does not fall in any of the four categories of process, manufacture, machine or composition – as it does not provide any hardware or tangible structure to the claim(s). Also, spec. [0094-95] recite: ‘The computer-readable medium may be a computer-readable signal medium or a computer-readable storage medium. A computer-readable storage medium may be, for example, but not limited to, a system, apparatus, or device, that employs any one of or combination of electronic, magnetic, optical, electromagnetic, infrared, or semiconductor technology to store program code…’ Therefore all corresponding dependent claims 18 – 20 are also rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 7, 9 – 12 and 15 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raugas et al (US 9,288,220), hereafter Rau and Bowditch et al (US 20200358819), hereafter Bow.
Claim 1: Rau teaches a method comprising: parsing unstructured payloads of traffic of a network session to obtain a first plurality of strings; (C1L65-67: network traffic is sampled for a configurable time window and features are extracted from the network traffic samples (i.e., unstructured payload));
generating a feature vector based on the first features; inputting the feature vector into an anomaly detection model; (C1,2L66-67,1-3: features are extracted from the network traffic samples. Machine learning models is/are applied to the features generating a score representing some probability that malware exists on a particular networked device in the network);
and based on the anomaly detection model classifying the feature vector as non-anomalous, indicating the traffic of the network session as malicious. (BRI: [0016] unknown is anomalous and non-anomalous is malicious) (C2L6-9: previously trained machine learning models are applied to the extracted features to generate a score indicating the likelihood that the sample of network traffic includes malware (i.e., non-anomalous/malicious));
Rau is silent on determining a subset of the first plurality of strings as first features representing the traffic of the network session based, at least in part, on correlations of the first plurality of strings with a second plurality of strings previously identified as second features corresponding to known malicious traffic;
But analogous art Bow teaches determining a subset of the first plurality of strings as first features representing the traffic of the network session based, at least in part, on correlations of the first plurality of strings with a second plurality of strings previously identified as second features corresponding to known malicious traffic; ([010]  the initial detection and extraction processor compares the information to a blacklist and/or a whitelist... and computes or extracts one or more features from the information related to the website request, including domain reputation, IP analysis, keywords in an email, or combinations thereof, to determine whether the request/site is a known safe or known malicious request).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rau to include the idea of correlations of strings of features as taught by Bow so that further communications with the webpage, domain, URL, etc. can be prevented or prohibited (055).
Claim 2: the combination of Rau and Bow teaches the method of claim 1, wherein generating the feature vector comprises: determining a frequency of each of the first features correlated with the second features, wherein generating the feature vector is based, at least partly, on the determined frequencies. (Rau: C4L63-66: features are configured and handled as individual items, as a part of feature sets, or any combination thereof. Features may include any or several network statistics (all see feature sets A through R)).
Claim 3: the combination of Rau and Bow teaches the method of claim 2, wherein generating the feature vector further comprises normalizing the determined frequencies. (Rau: C5L24-27: the resulting Shannon entropy value is then divided by the number of UDP or TCP packets encountered, to normalize the value across captured files or samples of network traffic).
Claim 4: the combination of Rau and Bow teaches the method of claim 1, further comprising determining the correlations between the first plurality of strings and the second plurality of strings. (Bow: [010]  the initial detection and extraction processor compares the information to a blacklist and/or a whitelist...).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rau to include the idea of correlations of strings of features as taught by Bow so that further communications with the webpage, domain, URL, etc. can be prevented or prohibited (055).
Claim 5: the combination of Rau and Bow teaches the method of claim 4, wherein determining the correlations between the first and second pluralities of strings comprises determining matches between the first and second pluralities of strings. (Bow: [010] computes or extracts one or more features from the information related to the website request, including domain reputation, IP analysis, keywords in an email, or combinations thereof, to determine whether the request/site is a known safe or known malicious request).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rau to include the idea of correlations of strings of features as taught by Bow so that further communications with the webpage, domain, URL, etc. can be prevented or prohibited (055).
Claim 6: the combination of Rau and Bow teaches the method of claim 5, wherein determining matches between the first and second pluralities of strings comprises determining sequences of matching strings. (Rau: C10L23-24: the analysis indicates that the sample matches the user's indicated instance, type, or class).
Claim 7: the combination of Rau and Bow teaches the method of claim 1, wherein the anomaly detection model is a one-class support vector machine. (Rau: C7L45-46: Support Vector Machine with a trained SVM model).
Claim 9: the combination of Rau and Bow teaches the method of claim 1 further comprising accumulating the unstructured payloads from the traffic of the network session until an analysis criterion is satisfied. (Bow: [047] the increased use of the service shall rapidly generate larger, more comprehensive Blacklists and Whitelists for use by an MSSP, security researchers, etc., as well as larger training data sets for training, rebuilding, or improving the accuracy of the trained model).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rau to include the idea of accumulating traffic payloads conditionally as taught by Bow so that further communications with the webpage, domain, URL, etc. can be prevented or prohibited (055).
Claim 10: Rau teaches a non-transitory, computer-readable medium having instructions stored thereon that are executable by a computing device to perform operations comprising: generating a first plurality of feature vectors corresponding to a first plurality of unstructured payloads for known malicious traffic sessions; training an anomaly detection model to detect malicious unstructured payloads based, at least in part, on the first plurality of feature vectors; and based, at least in part, on a false positive rate for the trained anomaly detection model on the second plurality of feature vectors satisfying a performance criterion, indicating the trained anomaly detection model for malicious traffic detection. (C1L65-67: network traffic is sampled for a configurable time window. Features are extracted from the network traffic samples; C1,2L66-67,1-3: features are extracted from the network traffic samples. Machine learning models is/are applied to the features generating a score representing some probability that malware exists on a particular networked device in the network; C2L6-9: previously trained machine learning models are applied to the extracted features to generate a score indicating the likelihood that the sample of network traffic includes malware (i.e., non-anomalous)).
Rau is silent on inputting a second plurality of feature vectors into the trained anomaly detection model;
But analogous art Bow teaches inputting a second plurality of feature vectors into the trained anomaly detection model; ([032]  one or more of the features extracted or computed by the extractors of the detection and extraction processor is provided as inputs for the machine learning model).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rau to include the idea of input features to ML model as taught by Bow so that further communications with the webpage, domain, URL, etc. can be prevented or prohibited (055).
Claim 11: the combination of Rau and Bow teaches the computer-readable medium of claim 10, wherein each feature vector in the first plurality of feature vectors indicates a frequency of features from a malicious traffic session in the known malicious traffic sessions being correlated with known malicious features. (Rau: C4L63-66: features are configured and handled as individual items, as a part of feature sets, or any combination thereof. Features may include any or several network statistics (all see feature sets A through R)).
Claim 12: the combination of Rau and Bow teaches the computer-readable medium of claim 11, further comprising instructions executable on the computing device to generate the known malicious features based, at least in part, on traffic sessions previously identified as malicious. (Rau: C2L5-9: malware determination are accomplished using supervised machine learning where previously trained machine learning models are applied to the extracted features to generate a score indicating the likelihood that the sample of network traffic includes malware).
Claim 15: the combination of Rau and Bow teaches the computer-readable medium of claim 10, further comprising instructions executable on the computing device to update parameters of the anomaly detection model based, at least in part, on the false positive rate for the trained anomaly detection model on the second plurality of feature vectors. (Rau: C9L35-41: threshold is a value such that the probability of a false positive equals the probability of a false negative. A threshold are calculated by evaluating a machine learning model against a labeled set (a set of samples wherein each sample is labeled as being of type A or type B, where A could be known malware and B could be known to be benign).
Claim 16: the combination of Rau and Bow teaches the computer-readable medium of claim 10, wherein the performance criterion comprises the false positive rate for the trained anomaly detection model on the second plurality of feature vectors being below a threshold false positive value. (Rau: C9L41-47: a series of evaluations is run in which a proposed threshold is selected... For a given threshold, scores greater than a particular value is considered 'in group B' while scores less than the threshold is considered to be 'in group A').
Claim 17: Rau teaches an apparatus comprising: a processor; and a computer-readable medium having instructions stored thereon that are executable by the processor to cause the apparatus to, analyze sets of unstructured packets from traffic of a network session, wherein the instructions to analyze the sets of unstructured packets comprise instructions executable by the processor to cause the apparatus to (Fig. 5), for each set of unstructured packets, identify a first plurality of strings occurring within the set of unstructured packets for malicious traffic analysis; determine which of the first plurality of strings to use as traffic features based, at least partly, on comparison with known malicious traffic features; generate a feature vector based on those of the first plurality of strings determined to use as traffic features; and indicate the traffic of the network session as malicious based on classification of a feature vector corresponding to at least one of the sets of unstructured packets as non-anomalous by the anomaly detection model. (C1L65-67: network traffic is sampled for a configurable time window. Features are extracted from the network traffic samples; C1,2L66-67,1-3: features are extracted from the network traffic samples. Machine learning models is/are applied to the features generating a score representing some probability that malware exists on a particular networked device in the network; C2L6-9: previously trained machine learning models are applied to the extracted features to generate a score indicating the likelihood that the sample of network traffic includes malware (i.e., non-anomalous)).
Rau is silent on input the feature vector into an anomaly detection model;
But analogous art Bow teaches input the feature vector into an anomaly detection model; ([032] one or more of the features extracted or computed by the extractors of the detection and extraction processor is provided as inputs for the machine learning model).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rau to include the idea of input features to ML model as taught by Bow so that further communications with the webpage, domain, URL, etc. can be prevented or prohibited (055).
Claim 18: the combination of Rau and Bow teaches the apparatus of claim 17, wherein the computer-readable medium further has instructions stored thereon that are executable by the processor to cause the apparatus to indicate each set of unstructured packets as unclassified based on the anomaly detection model classifying the corresponding feature vector as anomalous. (BRI: [016] unknown is anomalous and non-anomalous is malicious) (Rau: C3L26-29: unknown threats comprises new potentially malicious software components that potentially could infect the organization's computing resources and (C3L53-56) scores are computed (C4L7-8) using machine learning models, and the scores are compared to thresholds generating alerts…, selection of hosts most likely to contain previously undetected malicious software (i.e., unknown)).
Claim 19: the combination of Rau and Bow teaches the apparatus of claim 17, wherein the instructions to analyze sets of unstructured packets from traffic of a network session comprise instructions executable by the processor to cause the apparatus to obtain the known malicious traffic features in response to a query indicating parameters corresponding to one or more characteristics of the network session. (Rau: C3L46-48: a specific machine learning algorithm use models trained a priori against specific and/or known classes of malware to compute rankable scores… (C2L5-9) malware determination is accomplished using supervised machine learning where previously trained machine learning models are applied to the extracted features to generate a score indicating the likelihood that the sample of network traffic includes malware).
Claim 20: the combination of Rau and Bow teaches the apparatus of claim 17, wherein the computer-readable medium further has instructions stored thereon that are executable by the processor to cause the apparatus to accumulate unstructured packets from the traffic of the network session until an analysis criterion is satisfied, wherein each set of unstructured packets corresponds to unstructured packets accumulated until the analysis criterion is satisfied. (Bow: [047] the increased use of the service shall rapidly generate larger, more comprehensive Blacklists and Whitelists for use by an MSSP, security researchers, etc., as well as larger training data sets for training, rebuilding, or improving the accuracy of the trained model).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Rau to include the idea of accumulating traffic payloads conditionally as taught by Bow so that further communications with the webpage, domain, URL, etc. can be prevented or prohibited (055).
Claim(s) 8, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rau and Bow as applied to claims above, and further in view of Kraus et al (US 20200285737), hereafter Kra.
Claim 8: the combination of Rau and Bow teaches the method of claim 1 further comprising: but is silent on based on the parsing, detecting a first sequence of characters in the unstructured payloads that do not satisfy a set of criteria for string readability; determining a first token to represent the first sequence of characters; and indicating the first token instead of the first sequence of characters in a first of the plurality of strings.
But analogous art Kra teaches based on the parsing, detecting a first sequence of characters in the unstructured payloads that do not satisfy a set of criteria for string readability; determining a first token to represent the first sequence of characters; and indicating the first token instead of the first sequence of characters in a first of the plurality of strings. ([290] similarity function captures sequence similarity semantics: sequences are similar if they share similar events that appear in a similar order. The doc2vec algorithm for the embedding transforms each event sequence into a text document consisting of a sequence of tokens representing the sequence of events).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined inventions of Rau and Bow to include the idea of tokenizing features of payload as taught by Kra so that thus allowing better focus on actual threats or attacks ([237]).
Claim 13: the combination of Rau and Bow teaches the computer-readable medium of claim 12, wherein the instructions executable on the computing device to generate the known malicious features comprise instructions but is silent on to search for longest common substrings in unstructured payloads for the traffic sessions previously identified as malicious.
But analogous art Kra teaches to search for longest common substrings in unstructured payloads for the traffic sessions previously identified as malicious. ([165-170] a vector having one or more features length, length of a piece of text or length of an event sequence or length of a vector and [0215-216] algorithm which learns fixed length feature representations (i.e., vectors) from variable length pieces of text learn fixed length feature representations (i.e., vectors) from variable length pieces of text and [027] malicious attacks of computer systems perform an abnormal sequence of events, and that abnormal sequence is evident in recorded events).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined inventions of Rau and Bow to include the idea of search strings based on length as taught by Kra so that thus allowing better focus on actual threats or attacks ([237]).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867. The examiner can normally be reached M-F: 8:30am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 5712727624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BADRINARAYANAN /P'Examiner, Art Unit 2496.